PER CURIAM:
Jose Mora appeals the district court’s order denying his motion to amend special conditions of supervision and has filed motions for appointment of counsel and to expedite. We have reviewed the record and find no reversible error. Accordingly, we deny appointment of counsel, deny Mora’s motion to expedite as moot, and affirm the district court’s order. See United States v. Mora, No. 2:07-cr-00062-RAJ-JEB-1 (E.D.Va. Nov. 14, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.